UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

GENEVIEVE DELICE,

Plaintiff,
CASE NO.::
V.

UNIVERSAL STUDIOS HOTEL II LLC,

a Foreign Limited Liability Company d/b/a

UCF HOTEL VENTURE II d/b/a CABANA

BAY BEACH RESORT; LOHP II, LLC, a Foreign
Limited Liability Company, d/b/a HOTEL

VENTURE II d/b/a CABANA BAY BEACH RESORT;
LOEWS ORLANDO HOTEL PARTNER LLC,

a Foreign Limited Liability Company; and,

LOEWS ORLANDO OPERATING COMPANY,

INC., a Foreign Profit Corporation

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, GENEVIEVE DELICE, (“Plaintiff”), by and through her undersigned counsel

hereby files this Complaint and Demand for Jury Trial against UNIVERSAL STUDIOS HOTEL

II LLC, a Foreign Limited Liability Company d/b/a UCF HOTEL VENTURE II d/b/a CABANA

BAY BEACH RESORT; LOHP II LLC, a Foreign Limited Liability Company, d/b/a HOTEL

VENTURE II d/b/a CABANA BAY BEACH RESORT; LOEWS ORLANDO HOTEL

PARTNER LLC, a Foreign Limited Liability company; and, LOEWS ORLANDO OPERATING

COMPANY, INC., a Foreign Profit Corporation, (collectively “Defendants”), and alleges as

follows:
Jurisdiction and Venue

1, This is an action for damages by Plaintiff against her former employer, collectively
Defendants, for violations of the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, ef seq.,
for interference and retaliation. This court has jurisdiction over Plaintiffs claims pursuant to 28
U.S.C. § 1331.

os Venue is proper in this Court pursuant to Local Rule 1.02(c) of the Local Rules of
the Middle District of Florida. Venue is proper in this district because a substantial part of the
events giving rise to the instant action occurred in Orange County, Florida. At all times material
to this action, Defendants have conducted substantial, continuous and systematic commercial
activities in Orange County, Florida.

General Allegations

3. Plaintiff is an individual swi juris residing in Orange County, Florida.

4, Defendant UCF HOTEL VENTURE II d/b/a CABANA BAY BEACH RESORT
d/b/a UCF HOTEL VENTURE II d/b/a CABANA BAY RESORT is a Foreign Limited Liability
Company doing business in Orange County, Florida.

5. Defendant LOHP II, LLC d/b/a HOTEL VENTURE II d/b/a CABANA BAY
BEACH RESORT is a Foreign Limited Liability Company doing business in Orange County,
Florida.

6. Defendant LOEWS ORLANDO HOTEL PARTNER, LLC is a Foreign Limited
Liability Company doing business in Orange County, Florida.

7. Defendant LOEWS ORLANDO OPERATING COMPANY, INC., is a Foreign
Profit Corporation doing business in Orange County, Florida.

8. Defendants are covered employers as contemplated by the FMLA.
9. At all relevant times, Defendants employed fifty (50) or more employees for each
working day in each of twenty (20) or more calendar weeks in the current or preceding year within
seventy-five (75) miles of Plaintiff's work locations.

10. Plaintiff began working for Defendants in March 2015 until she was terminated on
or around November 18, 2018.

11. At all times relevant hereto, Plaintiff was eligible for FMLA leave as a primary
caregiver for her father and having worked for Defendants for at least 1,250 hours during the
twelve (12) month period immediately preceding her need for leave.

12. ‘Plaintiff's father suffered from a serious health condition which required a
caregiver and ongoing medical attention. Plaintiffs father was living in Haiti. This required
Plaintiff to leave the country in order to care for her father.

13. Due to the nature of father’s serious health condition, Plaintiff required leave in or
around September 2018 to properly care for him. Plaintiff applied for FMLA leave a month in
advance in or around August 2018.

14. | The FMLA forms given to Plaintiff could not be signed by the appropriate doctor
and sent to Defendants until her arrival in Haiti, as Plaintiff's father’s doctor was located there.

15. Defendants also failed to provide Plaintiff with a proper Notice of Rights and
Responsibilities and the proper related paperwork as required by the Family Medical Leave Act.

16. Onor around September 23, 2018, Plaintiff left for Haiti in order to care for her
father due to his serious health condition.

17. Within a week of Plaintiff's FMLA leave, multiple co-workers attempted to reach
her inquiring if she was still working for Defendants, as they noticed her name had been taken off

the schedule.
18. In or around October 2018, Plaintiff had her daughter meet with Defendants
promptly after being informed her name had been taken off of the schedule. Defendants informed
Plaintiff's daughter that they had not yet received the signed FMLA paperwork.

19. However, at all times Defendants were aware that Plaintiff had to be in Haiti for
the paperwork to be signed by the doctor. Plaintiff traveled to her father’s doctor in Haiti for him
to sign the FMLA paperwork. Plaintiff's husband immediately faxed the signed form to Marie
Balliett.

20. On or around October 22, 2018, Plaintiff received an email from Ms. Balliett
approving her leave and providing a return to work date of on or around November 16, 2018.

21. Plaintiff was informed if she did not return to work on or around this November 16,
2018 date, then she would need to reapply for the job via the company’s website, and there was no
guarantee that her same position would be available.

22. Plaintiff returned to work as approved and expected on November 16, 2018. Within
minutes after arriving, she was told by Defendants to wait in the lobby. Plaintiff was brought to
Defendants’ HR manager, Sonita, questioning Plaintiff's FMLA leave.

23. During this meeting, Plaintiff showed Sonita the email approval for her requested
FMLA sent from Ms. Balliett on or around October 22, 2018.

24. Ms. Balliett was not present on the day of Plaintiffs return. Plaintiff was told to go
home, informed she would hear from Defendants on Monday, November 19, 2018.

25. On or around November 19, 2018, rather than receiving a call from Defendants,
Plaintiff received a letter denying her request for FMLA and subsequently terminating her from

employment.
26. At all times, Defendants were aware of Plaintiff’s father’s serious medical
condition and her need for leave due to her father’s serious medical condition.

27. Plaintiff provided Defendants with proper notice which timely and adequately
advised Defendants that Plaintiff's absences qualified as FMLA leave. Plaintiff understood that
her leave was approved and that her Return to Work date was November 16, 2018.

28. Defendants provided no reason for terminating Plaintiff.

29. Defendants’ termination of Plaintiff was an adverse employment action.

30. Defendants interfered and retaliated against Plaintiff by terminating Plaintiff for
taking necessary leave which was covered under Plaintiff's approved FMLA leave.

31. As aresult of Defendants’ unlawful actions, Plaintiff has suffered and will continue
to suffer damages including loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer losses in the future. Plaintiff has also suffered lost wages due to emotional distress as a result
of her termination.

32. Plaintiff has exhausted all administrative remedies and has met all administrative
prerequisites for bringing this action.

33. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay Lytle & Barszcz attorney’s fees and costs for their services.

COUNT I

FAMILY MEDICAL LEAVE ACT
29 U.S.C. 2601

(Interference)

34. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 33
above as if fully set forth herein.

35. Plaintiff was an eligible employee under the FMLA and entitled to leave.
36. Defendants violated the FMLA by interfering with Plaintiff's leave under the
FMLA, denying Plaintiff the full benefits of her leave under the Act, by denying her certain
conditions and benefits of employment because of her leave, by failing to provide her with proper
notice under the FMLA, and by terminating her employment with Defendants for exercising her
rights under the FMLA.

37. Asa direct and proximate result of Defendants’ violations of the FMLA, Plaintiff
suffered and will continue to suffer loss of earnings, loss of ability to earn money, and other
employment benefits and job opportunities. The losses are either permanent or continuing and
Plaintiff will suffer losses in the future.

38. Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorney’s fees and costs for its services.

WHEREFORE, Plaintiff demands judgment against Defendants for the following:

A. Backpay, front pay and compensatory damages;
B. Pre-judgment and post judgment interest;

C. Liquidated damages;

D. Attorney’s fees and costs; and,

E. Such other relief this Court deems just and proper.

COUNT II
FAMILY MEDICAL LEAVE ACT

29 U.S.C. 2615, et. Seq.

39. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 33
above as if fully set forth herein.
40. Defendants violated the FMLA by retaliating against Plaintiff for making protected

expressions and by exercising her rights under the FMLA.
41. Asa direct and proximate result of Defendants’ violations of the FMLA, Plaintiff
suffered and will continue to suffer loss of earnings, loss of ability to earn money, other
employment benefits and job opportunities and wages lost due to mental anguish and emotional
distress. The losses are either permanent or continuing and Plaintiff will suffer the losses in the
future.

42. Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorney’s fees.

WHEREFORE, Plaintiff demands judgment against Defendants for the following:

A. Backpay, front pay, compensatory damages and lost wages due to emotional
distress;
B. Pre-judgment and post judgment interest;
C. Liquidated damages;
D. Attorney’s fees and costs; and,
E. Such other relief this Court deems just and proper.
DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury on all issues so triable.

Respectfully submitted this 3"! day of April 2020.

 
  

Ma pe, Bsa, h
Fl ys E Lye 0.: 0007980

avid V. Barszez, Esq.
lorida Bar No.: 0750581
LYTLE & BARSZCZ, P.A.
533 Versailles Dr., 2"! Floor
Maitland, Florida 32751
Telephone: (407) 622-6544
Facsimile: (407) 622-6545
mlytle@|blaw.attorney
dbarszcz(@|blaw.attorney

Counsel for Plaintiff

 
